*906ORDER
PER CURIAM.
Siegel-Robert, Inc. (“SRI”) appeals from the judgment of the trial court in favor of Halvor B. Anderson (“Andser-son”). SRI contends the trial court erred in finding the Health Care Benefits Agreement (“the Agreement”) was valid and binding upon SRI and in awarding attorney’s fees to Anderson.
We find there was substantial evidence to support the trial court’s judgment, the judgment was not against the weight of the evidence, and it did not erroneously declare or apply the law. Thus, we affirm. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).